    Case: 1:16-cr-00224-PAG Doc #: 125 Filed: 02/17/19 1 of 3. PageID #: 1965



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                     )     CASE NO. 1:16-CR-224
                                              )
                      Plaintiff,              )
              v.                              )     JUDGE PATRICIA A. GAUGHAN
                                              )
BOGDAN NICOLESCU, et al.                      )
                                              )
                                              )     UNITED STATES OF AMERICA’S
                      Defendant.              )     OMNIBUS REPLY FOR EARLY
                                              )     PRODUCTION OF WITNESS
                                              )     MATERIALS


       Now comes the United States of America, by its counsel, Justin E. Herdman, United

States Attorney, Duncan T. Brown and Brian M. McDonough, Assistant United States

Attorneys, and Brian L. Levine, Senior Counsel for the U.S. Department of Justice, and hereby

submits this Omnibus Reply to Requests for Early Production of Witness Materials. (Dks. 119,

120, and 121).

       Given the unique nature and circumstances of this case, the government does not oppose

Nicolescu’s requests for early production of witness materials.

       The government anticipates being able to produce grand jury transcripts (which constitute

entirely of testimony from individuals who will be witnesses at trial) and exhibits by on or about

February 22, 2019.

       Because the government anticipates calling over 40 witnesses, compiling Jenks and

Giglio material will take longer. The government believes it will have Jenks and Giglio

materials ready for production by on or about March 15, 2019, but will produce those materials

as soon as they become available.
    Case: 1:16-cr-00224-PAG Doc #: 125 Filed: 02/17/19 2 of 3. PageID #: 1966



       In order to ensure access to these documents is timely and meaningful for preparation, the

United States will provide said materials to counsel for Radu Miclaus on this schedule as well.

                                                    Respectfully submitted,

                                                    JUSTIN E. HERDMAN
                                                    United States Attorney

                                              By:    /s/ Brian L. Levine
                                                     Brian L. Levine (DC: 480216)
                                                     Senior Counsel
                                                     United States Department of Justice
                                                     1301 New York Avenue, Suite 600
                                                     Washington, DC 20005
                                                     (202) 616-5227
                                                     (202) 514-6113 (facsimile)
                                                     Brian.Levine@usdoj.gov

                                                     Duncan T. Brown (NY: 3982931)
                                                     Assistant United States Attorney
                                                     United States Court House
                                                     801 West Superior Avenue, Suite 400
                                                     Cleveland, OH 44113
                                                     (216) 622-3933
                                                     (216) 522-7499 (facsimile)
                                                     Duncan.Brown@usdoj.gov

                                                     Brian M. McDonough (OH: 0072954)
                                                     Assistant United States Attorney
                                                     United States Court House
                                                     801 West Superior Avenue, Suite 400
                                                     Cleveland, OH 44113
                                                     (216) 622-3965
                                                     (216) 522-2403 (facsimile)
    Case: 1:16-cr-00224-PAG Doc #: 125 Filed: 02/17/19 3 of 3. PageID #: 1967



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 17th day of February, 2019, a copy of the foregoing Omnibus

Response was filed electronically. Notice of this filing will be sent to all parties by operation of

the Court’s electronic filing system. Parties may access this filing through the Court’s system.



                                                      /s/ Duncan T. Brown
                                                       Duncan T. Brown
                                                       Assistant United States Attorney
